Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 1 of 16 PagelD# 835

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
UNITED STATES OF AMERICA,
v. Criminal No. 3:09cr156 (DJN)
CHRISTOPHER WOOLRIDGE,
Defendant.
MEMORANDUM OPINION

(Denying Motion for Compassionate Release)

On September 22, 2009, Defendant Christopher Wooldridge (“Defendant”) pled guilty to
one count of Distribution of a Detectable Amount of Cocaine Hydrochloride pursuant to 21
U.S.C. § 841. On December 14, 2009, then-United States District Court Judge James R. Spencer
sentenced Defendant to 292 months’ imprisonment with 6 years’ supervised release. On March
7, 2016, Defendant filed a Motion to Reduce Sentence pursuant to 18 U.S.C. § 3582(c)(2), which
the Court granted on June 10, 2016, with a reduction in sentence from 292 months’
imprisonment to 235 months.

This matter now comes before the Court on Defendant’s Motion for Compassionate
Release (ECF No. 176), which moves pursuant to 18 U.S.C. § 3582(c)(1)(A) for Defendant’s
release in light of his medical conditions and the outbreak of Coronavirus Disease 2019
(“COVID-19”). For the reasons set forth below, the Court hereby DENIES Defendant’s Motion

(ECF No. 176).
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 2 of 16 PagelD# 836

I. BACKGROUND

A. Defendant’s Underlying Offense

Beginning in 2003 and continuing through May 2009, Defendant acted as a distributor of
cocaine hydrochloride. (November 30, 2009, Presentence Investigation Report (“PSR”) (ECF
No. 180) 77.) His distribution activities primarily involved obtaining wholesale quantities of
cocaine hydrochloride and redistributing the cocaine hydrochloride to lower-level distributors for
redistribution. (PSR 4 7.) Over the course of his distribution activities, Defendant distributed or
possessed at least 15 kilograms, but less than 150 kilograms of cocaine hydrochloride. (PSR
{7.) On August 14, 2008, Defendant distributed 124.5 grams of cocaine hydrochloride to an
undercover police officer. (PSR 47.) Again, on September 12, 2008, Defendant distributed
122.0 grams of cocaine to an undercover police officer. (PSR 7.)

B. Procedural History

On May 19, 2009, the Court issued an arrest warrant for Defendant, and Defendant made
his initial appearance on May 22, 2009. (ECF Nos. 3, 4.) On September 22, 2009, Defendant
pled guilty to one count of Distribution of a Detectable Amount of Cocaine Hydrochloride, in
violation of 21 U.S.C. § 841. (PSR 4 2.) Additionally, the Government filed an Information
charging Defendant with a prior drug conviction, enhancing the penalty for the above offense in
accordance with 21 U.S.C. § 851. (PSR 2.) On December 14, 2009, then-Chief United States
District Judge James R. Spencer sentenced Defendant to 292 months’ imprisonment, 6 years’
supervised release and a $100 special assessment. (ECF No. 72.)

On March 7, 2016, Defendant filed a Motion to Reduce Sentence pursuant to 18 U.S.C.

§ 3582(c)(2), asking the court to reduce his term of imprisonment from 292 months to 235
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 3 of 16 PagelD# 837

months. (ECF No. 166.) On June 30, 2016, the Court granted Defendant’s Motion and reduced
Defendant’s sentence to 235 months. (ECF No. 172.)

Cc. Defendant’s Motion for Compassionate Release

After Defendant began serving his sentence, the first cases of COVID-19 emerged in the
United States, including within the federal prison system. See Fed. Bureau of Prisons, COVID-
19 Coronavirus, www.bop.gov/coronavirus (showing updated figures on the number of inmates
and prison staff who have tested positive for COVID-19). In response, on October 27, 2020,
Defendant moved for compassionate release pursuant to § 3582(c)(1)(A). (Mem. In Supp. Of
Mot. For Compassionate Release (“Def.’s Mot.”) (ECF No. 176) at 1-2.)

In support of his Motion, Defendant argues for early release, because his medical
conditions render him particularly susceptible to COVID-19. (Def.’s Mot. at 1-2.) Specifically,
Defendant avers that he suffers from diabetes, high blood pressure and sleep apnea, which he
maintains increases the likelihood of COVID-19 complications should he contract the disease.
(Def.’s Mot. at 1-2.) Defendant further contends that he has a particularized risk of contracting
COVID-19, because the Bureau of Prisons (“BOP”) facility that houses Defendant has reported
incidences of the disease. (Def.’s Mot. at 2.) Specifically, Defendant notes that while FCI
Gilmer — the facility where BOP houses Defendant — had only three inmates test positive for
COVID-19 as of October 27, 2020, the virus has the potential to spread rapidly in this densely
populated environment, and FCI Gilmer lacks the resources to contain the virus and prevent its
spread. (Def.’s Mot. at 2.) Defendant later noted in an addendum to his Motion that as of
December 2, 2020, the number of active COVID-19 cases among inmates had increased to
twenty, with one staff member then also positive for the disease. (Addendum to Mot. For

Compassionate Release (“Addendum”) (ECF No. 178).)
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 4 of 16 PagelD# 838

As for whether his release comports with the relevant § 3553(a) factors and policy
statements, Defendant argues that he will not present a danger to the community if released and
that his release plan adheres to the mandates of § 3553(a). (Def.’s Mot. at 2.) Defendant notes
that he has received a significant reduction in his active incarceration balance due to “good time”
credit, and that, as a result, he only has 32% of his sentence remaining. (Def.’s Mot. at 22.)
Moreover, Defendant has achieved significant accomplishments while incarcerated, including
earning his GED, taking classes to develop his job skills and participating in 44 different
programs on his Individualized Reentry Plan. (Def.’s Mot. at 23.) Defendant works as a unit
orderly and has received no disciplinary incidents in the last six months. (Def.’s Mot. at 23.)

Finally, Defendant argues that he has a viable release plan, which involves living with his
grandmother in Richmond, Virginia. (Def.’s Mot. at 21.) He plans to work at Sutliff Tobacco
Company’s manufacturing plant, also in Richmond, and intends to participate in the Clean Slate
program, an outpatient drug treatment program. (Def.’s Mot. at 24-25.)

The Government filed its Response to Defendant’s Motion on December 16, 2020,
(Gov’t’s Resp. in Opp’n to Def.’s Mot. for Compassionate Release (“Gov’t Resp.”) (ECF No.
183)), and Defendant filed his Reply in Support of Compassionate Release on December 21,
2020 (Def. Reply in Supp. of Compassionate Release (“Def.’s Reply”) (ECF No. 184), rendering
the matter now ripe for review.

Il. STANDARD OF REVIEW

As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify
a criminal defendant’s sentence for “extraordinary and compelling reasons” “upon motion of the
Director of the Bureau of Prisons” or “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 5 of 16 PagelD# 839

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden
of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). By its plain
language, § 3582(c)(1)(A) requires defendants to first exhaust administrative remedies or wait
thirty days after requesting that the warden of their facility file a motion for a sentence reduction;
however, courts have waived this requirement when enforcing it would prove futile. See, e.g.,
Washington v. BOP, 2019 WL 6255786, at *2 (N.D. Ohio July 3, 2019) (explaining in
addressing motion for recalculation of good time credit under First Step Act that “(t]he failure to
exhaust administrative remedies may be excused if seeking administrative remedies would be
futile’).

Once the administrative remedies under § 3582(c)(1)(A) have been exhausted or waived,
the Court may reduce or modify a sentence when “extraordinary and compelling reasons warrant
such a reduction.” In determining what constitutes “extraordinary and compelling reasons,”
courts have considered related policy statements under the United States Sentencing Guidelines,
though such statements are not binding. See, e.g., United States v. Beck, 425 F. Supp. 3d 573,
582 (M.D.N.C. 2019) (considering what the Sentencing Guidelines defined as “extraordinary and
compelling reasons”). These policy statements provide that a defendant’s medical conditions,
age, family circumstances or other circumstances, either singly or in combination, can prove
sufficiently extraordinary and compelling to justify compassionate release. U.S.S.G. § 1B1.13,
application notes 1(A)-(D).

However, to be extraordinary and compelling, a defendant’s medical conditions must be
either “terminal . . . with an end of life trajectory” or must “substantially diminish[] the ability of
the defendant to provide self-care within the environment of a correctional facility and from

which he or she is not expected to recover.” § 1B1.13, application note 1(A). Similarly, a
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 6 of 16 PagelD# 840

defendant may be released based on his advanced age when he “‘is at least 65 years old,” “is
experiencing a serious deterioration in physical or mental health because of the aging process”
and “has served at least 10 years or 75 percent of his or her term of imprisonment.” § 1B1.13,
application note 1(B). Defendants may also seek compassionate release based on family
circumstances, including when the caregiver of a defendant’s minor child has died or become
incapacitated, or when the defendant’s spouse or partner has become incapacitated and the
defendant constitutes the only available caregiver. § 1B1.13, application note 1(C). Finally, the
Sentencing Guidelines contemplate situations in which “there exists in the defendant’s case an
extraordinary and compelling reason [for compassionate release] other than, or in combination
with, [the defendant’s medical conditions, age and family circumstances].” § 1B1.13,
application note 1(D).

Relevant here, “[i]n the context of the COVID-19 outbreak, courts have found
extraordinary and compelling reasons for compassionate release when an inmate shows both a
particularized susceptibility to the disease and a particularized risk of contracting the disease at
his prison facility.” United States v. Feiling (Feiling I), 453 F. Supp. 3d 832, 841 (E.D. Va.
2020) (citing United States v. Dungee, 2020 WL 1666470, at *2 (W.D. Va. Apr. 4, 2020); United
States v. Edwards, 451 F. Supp. 3d 562, 568 (W.D. Va. Apr. 2, 2020)). “To establish a
particularized risk of contracting COVID-19, an inmate must first demonstrate that cases of
COVID-19 have emerged at his facility.” United States v. Feiling (Feiling II), 2020 WL
5047064, at *7 (E.D. Va. Aug. 26, 2020). However, even then, “COVID-19 and an inmate’s
susceptibility to it do not justify compassionate release when . . . the inmate refuses additional
protections afforded to him by the BOP without good cause and continues to voluntarily place

himself in an environment in which he faces the highest risk of contracting the disease.” Id.
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 7 of 16 PagelD# 841

Even if extraordinary and compelling reasons exist for a defendant’s compassionate
release, § 3582(c)(1)(A) requires courts to consider “the factors set forth in section 3553(a) to the
extent they are applicable” and “applicable policy statements issued by the [United States]
Sentencing Commission” before granting a sentence modification. To that end, § 3553(a)
requires courts to consider, among other factors, the nature and circumstances of the underlying
offense and the history and characteristics of the defendant, as well as the need for the sentence
imposed to reflect the seriousness of the offense, promote respect for the law, provide just
punishment, afford adequate deterrence and protect the public from further crimes of the
defendant. 18 U.S.C. § 3553(a)(1)-(2). Additionally, the Sentencing Commission has advised
courts to consider whether, based on the factors set forth in 18 U.S.C. § 3142(g), a defendant
would present a danger to the safety of any other person or the community if released.’ U.S.S.G.
§ 1B1.13(2). And the Sentencing Commission has emphasized that a defendant’s rehabilitation
while incarcerated, alone, proves insufficient to warrant a sentence reduction. § 1B1.13,
application note 3.

Ultimately, the Court may grant compassionate release only after a defendant establishes

an extraordinary and compelling reason for his release and the Court finds that the defendant’s

 

I As modified in the context of a compassionate release motion, before releasing a
defendant, courts should consider: (1) the nature and circumstances of the offense of conviction,
including whether the offense is a crime of violence, a violation of § 1591, a terrorism offense, or
an offense involving a minor victim, controlled substance, firearm, explosive or destructive
device; (2) the weight of the evidence against the defendant; (3) the history and characteristics of
the defendant, including his or her character, physical or mental condition, family and
community ties, financial resources, history of substance abuse and criminal history, as well as
whether at the time of the instant offense, the defendant was on a period of probation, parole or
other form of release; and, (4) the nature and seriousness of the danger to any person or the
community that would be posed by the defendant’s release. 18 U.S.C. § 3142(g)(1)-(4).

7
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 8 of 16 PagelD# 842

release would not undermine the relevant § 3553(a) factors or any relevant policy statements
issued by the Sentencing Commission.
Il. ANALYSIS

A. Defendant Does Not Demonstrate that Extraordinary and Compelling
Reasons Entitle Him to Compassionate Release.

Defendant must show that his circumstances present “extraordinary and compelling
reasons” entitling him to compassionate release. Defendant argues that the heightened risk of
contracting COVID-19 in prison coupled with his preexisting health conditions could result in a
high risk of developing serious COVID-19 complications. (Def.’s Mot. at 11.) Defendant
contends that his Type II diabetes, sleep apnea and high blood pressure could prove fatal should
he contract the disease. (Def.’s Mot. at 17.) Defendant also maintains that the measures taken
by the BOP to reduce the spread of COVID-19 prove inadequate, given the nature of the disease
and the inability for inmates to practice social distancing, increased hygiene and other health and
safety measures that have proven effective in managing this disease in other contexts. (Def.’s
Mot. at 19-20.)

In response to Defendant’s Motion, the Government argues that Defendant has not
established extraordinary and compelling reasons entitling him to compassionate release. (Gov't
Resp. at 9.) Specifically, the Government contends that Defendant has established neither a
particularized susceptibility to COVID-19, nor a heightened risk of contracting the disease at his
prison facility. (Gov’t Resp. at 9-10.) The Government acknowledges that Defendant does have
sleep apnea, high blood pressure and diabetes, and that these conditions could place him at
higher risk of COVID-19 complications. (Gov’t Resp. at 10.) However, the Government
contends that chronic conditions that can be managed in prison prove insufficient bases for

compassionate release. (Gov’t Resp. 10.) Defendant’s medical records demonstrate that
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 9 of 16 PagelD# 843

Defendant’s conditions can be managed in prison, and thus do not warrant his release. (Gov’t
Resp. at 11.)

Moreover, the Government argues that Defendant has not shown that he has a heightened
risk of contracting COVID-19 at his prison facility. (Gov’t Resp. at 11.) At the time of the
Government’s Response, FCI Gilmer had reported only eight active cases of COVID-19 among
an inmate population of 1404, and zero COVID-19-related deaths. (Gov’t Resp. at 11.) The
Government notes that Defendant would likely encounter increased exposure to COVID-19 upon
his release and return to work in the City of Richmond, which has reported a significantly higher
percentage of cases and deaths than Defendant’s prison facility. (Gov’t Resp. at 11-12.)

As a threshold matter, neither party contends that Defendant has failed to exhaust his
administrative remedies under § 3582(c)(1)(A). Defendant states that he submitted a request for
compassionate release to the warden at FCI Gilmer, and received a denial letter on June 23,
2020. (Def’s Mot. at 5.) On June 24, 2020, Defendant submitted a Request for Administrative
Remedy and more than 30 days passed before the warden responded on August 19, 2020. (Ex. 4
to Def.’s Mot. (ECF No. 176-2) at 1.) Accordingly, the Court finds that Defendant has
exhausted the administrative remedies outlined under § 3582(c)(1)(A) and that the Court has
jurisdiction to consider the merits of Defendant’s Motion.

To that end, the Court finds that Defendant has not established an extraordinary and
compelling reason for his release. As mentioned, “[iJn the context of the COVID-19 outbreak,
courts have found extraordinary and compelling reasons for compassionate release when an
inmate shows both a particularized susceptibility to the disease and a particularized risk of
contracting the disease at his prison facility.” Feiling I, 453 F. Supp. 3d at 841 (citations

omitted). To establish a particularized susceptibility to COVID-19, courts have required
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 10 of 16 PagelD# 844

defendants to provide evidence that they suffer from a medical condition identified by the
Centers for Disease Control and Prevention (“CDC”) as a COVID-19 risk factor. See, e.g.,
United States v. Beahm, 2020 WL 4514590, at *2 (E.D. Va. Aug. 5, 2020) (finding the defendant
particularly susceptible to COVID-19, because the defendant suffered from type II diabetes,
which the CDC has identified as a COVID-19 risk factor); United States v. White, 2020 WL
3442171, at *5 (E.D. Va. June 23, 2020) (finding that the defendant had a particularized
susceptibility to COVID-19, because he suffered from several medical conditions identified as
COVID-19 risk factors). Indeed, a general fear of contracting COVID-19, without a sufficient
basis for that fear, does not provide an extraordinary and compelling reason for a defendant’s
release. See United States y. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of
COVID-19 in society . . . cannot independently justify compassionate release.”); Feiling I, 453 F.
Supp. 3d at 841 (“Notably, ‘the fear of contracting a communicable disease’ proves insufficient
to justify a sentence modification.” (quoting United States v. Clark, 451 F. Supp. 3d 651, 656
(M.D. La. 2020) (emphasis added))).

Consistent with this principle, courts have regularly found that diabetes combined with
other health conditions establishes a particularized susceptibility to COVID-19. See, e.g., United
States v. Patel, 2020 WL 3187980, at *8 (D. Conn. June 15, 2020) (“Defendant's age group,
heart disease, diabetes, and hypertension place him at high risk for developing a severe case of
COVID-19); United States v. Rountree, 460 F. Supp. 3d 224, 235 (2020) (“[Defendant’s]
diabetes and hypertension place him at high risk for developing a severe case of COVID-19
...”); United States v. Pabon, 458 F. Supp. 3d 296, 298 (E.D. Pa. 2020) (finding it more likely
that defendant would experience dangerous symptoms of COVID-19 given his diabetes and high

blood pressure). Therefore, Defendant has established a particularized susceptibility to COVID-

10
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 11 of 16 PagelD# 845

19, as he suffers from a combination of several pre-existing conditions, including diabetes and
sleep apnea. (Def.’s Mot. at 1.) His medical records confirm these diagnoses. (Med. R. at 1.)

However, Defendant has failed to demonstrate a particularized risk of contracting the
disease. As of January 27, 2021, FCI Gilmer reported only ten positive cases of COVID-19
among its inmate population. See Fed. Bureau of Prisons, COVID-19 Coronavirus,
www.bop.gov/coronavirus (showing updated figures on the number of inmates and prison staff
who have tested positive for COVID-19). Thus, since Defendant filed his Motion, the number of
active cases of COVID-19 has remained relatively low. Approximately 291 inmates and 33 staff
members have recovered. Id. No COVID-19 related deaths have occurred. Jd. According to
the Government, the facility continues to adhere to its modified operations plan, including
restricting prisoner movement within the facility, using screening and testing protocols and
providing masks and hand cleaners, (Gov’t Resp. at 11.) Moreover, as the availability of the
COVID-19 vaccine continues to increase in the coming months, especially for individuals in
correctional facilities, the risk posed by COVID-19 to inmates will likely continue to decrease.
See Fed. Bureau of Prisons, COVID-19 Vaccine Guidance, https://www.bop.gov/resources/
pdfs/2021_covid19_vaccine.pdf (detailing COVID-19 vaccination plan and guidance for BOP
inmates and staff members). Considering the low number of active cases of COVID-19 among
the inmates at FCI Gilmer, the other operational changes that the facility has implemented to
prevent the spread of the disease and the commencement of the COVID-19 vaccine distribution,
the Court cannot conclude that Defendant has established a particularized risk of contracting the
disease.

Even if Defendant could establish a particularized risk of contracting the disease,

Defendant fails to establish how his release on home confinement presents a viable alternative

11
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 12 of 16 PagelD# 846

sentence. His release to his grandmother’s home will certainly present its own risks to
Defendant’s health, the health of his family and public safety. Feiling I, 453 F. Supp. 3d at 841;
see also United States v. White, 2020 WL 3443171, at *6 (E.D. Va. June 23, 2020) (“[I]t is not
clear to this Court that Defendant would be safer from the virus on home confinement.”) For
one, Defendant’s grandmother also falls within the high-risk demographic due to her age —
according to Defendant’s PSR, she would be at least 89 years old at the time of his release to her
home. (PSR ¥ 55.) Defendant’s work in a tobacco manufacturing plant would presumably
compound the risks to his grandmother’s health by increasing her contact with the public and
potential avenues of exposure to COVID-19.

In addition, Defendant fails to demonstrate how his release will significantly reduce his
likelihood of contracting COVID-19. As mentioned, FCI Gilmer currently has just under a
dozen active cases of COVID-19. The facility has reported no COVID-19-related deaths.
However, as of January 27, 2021, the City of Richmond, where Defendant plans to live and work
upon his release, has reported 12,321 cases of COVID-19 and 124 deaths. See Va. Dep’t of
Health, COVID-19 in Virginia: Locality, https://(www.vdh.virginia.gov/coronavirus/coronavirus
/covid-19-in-virginia-locality/ (showing updates figures regarding number of COVID-19 cases in
Virginia). This statistic equates to 5,385 cases per 100,000 individuals, a number much more
significant than the number reported in FCI Gilmer. As such, COVID-19 presents an equal, if
not greater, threat to Defendant should the Court release him on home confinement.

For these reasons, Defendant has not established that “extraordinary and compelling

reasons” entitle him to compassionate release.

12
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 13 of 16 PagelD# 847

B. The Court Finds that the § 3553(a) Factors Do Not Support Defendant’s
Release.

The Court also finds that the § 3553(a) factors do not support Defendant’s release. In
support of his Motion, Defendant argues that he will not present a danger to the community if
released, because his criminal history contains only one crime of violence conviction from when
he was 19 years old, and he has earned significant “good time” credit while incarcerated. (Def.’s
Mot. at 22-23.) While in custody, Defendant has earned his GED, taken classes, participated in
programs to develop his job skills and served as a unit orderly. (Def.’s Mot. at 23.) Defendant
has also maintained the support of his family and friends while incarcerated. (Def.’s Mot. at 23.)
Defendant contends that these achievements reflect the insight that he has developed while
incarcerated into what he must do in order to be a good citizen. (Def.’s Mem. at 24.) Defendant
further contends that he has a viable release plan, which includes living with his grandmother in
Richmond, Virginia, and working at Sutliff Tobacco Company’s manufacturing plant. (Def.’s
Mem. at 24-25.) He also intends to attend the Clean Slate program, an outpatient drug treatment
program. (Def.’s Mem. at 25.)

The Government argues that the relevant § 3553(a) factors and policy statements counsel
against granting a reduction in Defendant’s sentence. (Gov’t Resp. at 14.) The Government
asserts that Defendant remains a danger to the community, noting that his underlying drug crime
constituted a serious offense — Defendant sold large quantities of cocaine over five years and
often carried firearms with him. (Gov’t Resp. at 14-15.) Additionally, Defendant was only 36
years old at the time of his conviction and had already qualified as a career offender based on a
prior drug trafficking conviction and robbery conviction. (Gov’t Resp. at 15.) He had earned a
criminal history category VI based on these prior convictions. (Gov’t Resp. at 15.) Moreover,

during each period of supervision for his prior offenses, Defendant failed to comply with the

13
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 14 of 16 PagelD# 848

conditions of supervision and reoffended. (Gov’t Resp. at 15.) The Government acknowledges
that significant time has passed since his robbery and drug trafficking convictions in 1993, but
notes that Defendant served 10 years on these convictions and still returned to serious criminal
conduct upon his release. (Gov’t Resp. at 16.) It appears that this lengthy period of
incarceration did not serve to deter Defendant. (Gov’t Resp. at 16.)

The Government also argues that Defendant has demonstrated a continued failure to
respect the law since his most recent conviction, pointing to several offenses for possession of
unauthorized items that he has acquired while incarcerated. (Gov’t Resp. at 16.) The
Government notes that many of the accomplishments that Defendant has achieved while
incarcerated were completed prior to or concurrent with his disciplinary infractions,
demonstrating that his achievements have not reduced the risk that Defendant will reoffend upon
his release. (Gov’t Resp. at 17.)

The Court agrees with the Government and finds that the relevant § 3553(a) factors do
not support Defendant’s compassionate release. For one, Defendant’s instant offense follows an
extensive criminal history, which started at age 14. (PSR 31.) Specifically, his criminal
history includes several drug and theft-related offenses, including a distribution of cocaine
conviction at age 19. (PSR 435.) Defendant received 10 years’ imprisonment for this
conviction, suspended conditioned upon completion of certain programming and good behavior,
yet the court revoked his suspended sentence within a year after Defendant was convicted of
robbery. (PSR § 36.) Defendant received 20 years’ imprisonment for this conviction, with 10
years suspended conditioned on good behavior. (PSR { 36.) According to Defendant’s PSR, he
exhibited little remorse for his actions. (PSR { 36.) Moreover, after serving the sentences for

these offenses, Defendant again reoffended in 2003, and accumulated several other convictions

14
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 15 of 16 PagelD# 849

between then and the instant offense. (PSR {{] 37-40.) Defendant qualifies as a Career Offender.
(PSR ¥ 49.)

The fact that Defendant served a lengthy term of incarceration for a drug trafficking
offense, but returned to similar criminal conduct evinces a lack of respect for the law and
inability to learn from his past. For these reasons, Defendant’s risk of recidivism remains high
and cautions against his early release. Defendant’s plan for release does little to influence this
analysis. Additionally, while the Court commends Defendant for the accomplishments he has
achieved while incarcerated, they do not outweigh the Court’s findings as to the other factors.
Indeed, as the Court has stated, Defendant’s rehabilitation alone proves insufficient to warrant a
sentence reduction.

Together, both the nature and circumstances of Defendant’s underlying offense and his
criminal history weigh against his release. Ultimately, even if extraordinary and compelling
reasons did exist for Defendant’s compassionate release, the Court, in its discretion and after
considering the relevant § 3553(a) factors and policy statements, finds that releasing Defendant
at this time would not adequately protect the public, promote respect for the law, deter Defendant
and others from engaging in similar conduct or reflect the seriousness of Defendant’s offense.

Accordingly, the Court DENIES Defendant’s Motion for Compassionate Release.

15
Case 3:09-cr-00156-DJN Document 186 Filed 02/05/21 Page 16 of 16 PagelD# 850

IV. CONCLUSION
For the reasons set forth above, the Court hereby DENIES Defendant’s Motion for
Compassionate Release (ECF No. 176). An appropriate Order shall issue.

Let the Clerk file a copy of this Memorandum Opinion electronically and notify all

counsel of record.
/s/ | )

David J. Novak ““~
United States District Judge

Richmond, Virginia
Dated: February 5, 2021

16
